In an action to foreclose a mortgage, the defendant Adele Licciardi appeals, as limited by her brief, from so much of an order of the Supreme Court, Kings County (Ruditzky, J.), dated October 14, 2005, as granted those branches of the plaintiffs motion which were to strike the answer insofar as asserted by her and for summary judgment on the complaint insofar as asserted against her, and denied her cross motion for leave to serve an amended answer.
Ordered that the appeal from the order dated October 14, 2005 is dismissed, without costs or disbursements, as that order was superseded and rendered academic by an order of the same court dated June 21, 2006, made upon reargument (see Mazzei v Licciardi, 47 AD3d 774 [2008] [decided herewith]). Rivera, J.P., Covello, Angiolillo and Dickerson, JJ., concur.